UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7114


JOHN MARVIN OVERMAN, JR.,

                                               Plaintiff - Appellant,

             versus

MARY STEVENS,

                                                Defendant - Appellee,

             and

JUANITA H. BAKER; THEODIS BECK,

                                                             Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-03-126-5-BO)


Submitted:    November 30, 2004           Decided:     December 20, 2004


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Marvin Overman, Jr., Appellant Pro Se. Elizabeth F. Parsons,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Marvin Overman, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.

Overman challenges certain facts contained in the file relied on by

the North Carolina Parole Commission.                The district court ruled

against Overman on the ground that his complaint was time-barred.

Claims under § 1983 arising in North Carolina have a three-year

statute of limitations.        Nat’l Adver. Co. v. City of Raleigh, 947

F.2d 1158, 1161-62 (4th Cir. 1991).             The cause of action accrues

and the statute of limitations commences “when the plaintiff

possesses     sufficient   facts      about    the   harm    done   to   him   that

reasonable inquiry will reveal his cause of action.”                     Nasim v.

Warden, Md. House of Corr., 64 F.3d 951, 955 (4th Cir. 1995) (en

banc).   We conclude that Overman filed his complaint within three

years of obtaining sufficient facts to provoke his reasonable

inquiry, and the action is therefore timely filed.

            However, we hold that judgment was properly entered in

favor of Baker, Stevens, and Beck.             The information in Overman’s

file   that    he   contends    was    false    was    not    relied     on    to   a

constitutionally significant degree.            See Paine v. Baker, 595 F.2d

197, 201 (4th Cir. 1979) (“We hold . . . that in certain limited

circumstances a claim of constitutional magnitude is raised where

a prisoner alleges (1) that information is in his file, (2) that




                                      - 2 -
the information is false, and (3) that it is relied on to a

constitutionally significant degree.”).

           Therefore, we affirm the decision of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                  - 3 -